UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a)of the Securities Exchange Act of 1934(Amendment No. ) Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials S Soliciting Material Under §240.14a-12 XL CAPITAL LTD (Name of Registrant as Specified in its Charter)N/A(Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: March 9, 2010 To Our Series C and Series E Preference Shareholders: On April 30, 2010, commencing at 1:30 p.m., Bermuda time, we will hold three special meetings of our preference shareholders at our principal executive offices in Bermuda. Earlier that day, we will be holding a special meeting of our ordinary shareholders in connection with a proposed redomestication that would change the place of incorporation of the ultimate parent holding company of the XL group of companies from the Cayman Islands to Ireland, through a scheme of arrangement under Cayman Islands law. If we obtain the approval of our ordinary shareholders and certain other conditions are satisfied, the outstanding ordinary shares of XL Capital Ltd, a Cayman Islands company, will be exchanged for an equal number of ordinary shares of XL Group plc, a new Irish public limited company (or cash for fractional ordinary shares). Completion of the proposed ordinary share exchange will result in XL Group plc becoming our new parent holding company. Completion of the ordinary share exchange pursuant to the scheme of arrangement is not conditioned on any approval by our preference shareholders. However, in connection with the proposed redomestication, our Series C and Series E preference shareholders will be asked to vote at these special meetings, as separate classes, to approve the scheme of arrangement, which includes an exchange of their Series C and Series E preference shares of XL Capital Ltd for an equal number of Series C and Series E preference shares of XL Group plc. We are giving our preference shareholders the opportunity to vote on the scheme of arrangement so as to give them a choice between remaining preference shareholders of XL Capital Ltd and becoming preference shareholders of XL Group plc, assuming the ordinary share exchange is approved and consummated. The preference share exchange will only be consummated if the scheme of arrangement is approved by the requisite vote of both our Series C preference shareholders and our Series E preference shareholders. As a result, no Series C or Series E preference shares will be exchanged in the scheme of arrangement unless all shares of both such series are exchanged pursuant to the scheme of arrangement . If both classes of our preference shareholders approve this preference share exchange, our Series C preference shareholders will also be asked to vote on a proposal to approve a variation to the terms of their Series C preference shares that would provide that the full amount of the dividend on the Series C preference shares that would otherwise be payable on July 15, 2010 may instead, if the scheme of arrangement (including the preference share exchange) is to become effective prior to that date, be payable the business day before the scheme of arrangement becomes effective (or such other date on or after June 15, 2010 as is declared by the Board of Directors). Approval of the variation to the terms of the Series C preference shares is a condition to the preference share exchange . The preference share exchange will occur only if the scheme of arrangement is approved by the requisite vote of our ordinary shareholders and the Grand Court of the Cayman Islands and if all of the other conditions are satisfied. However, the redomestication is not conditioned on completion of the preference share exchange or any approval of the scheme of arrangement by our Series C or Series E preference shareholders. Accordingly, even if our Series C and Series E preference shareholders do not approve the scheme of arrangement, we expect to complete the redomestication if we obtain the requisite approval of our ordinary shareholders and the Grand Court of the Cayman Islands and if the other conditions are satisfied. The reasons for the redomestication and the proposal to vary the terms of the Series C preference shares are discussed in detail in the accompanying preference shareholder circular, including the proxy statement related to the meetings of our ordinary shareholders (included as Attachment I thereto). The accompanying preference shareholder circular, including the ordinary shareholder proxy statement included as Attachment I thereto, provides important information about the redomestication and the proposals described above. We encourage you to read the entirety of the preference shareholder circular, including the Risk Factors sections beginning on page 16 of the accompanying preference shareholder circular and on page I-30 of Attachment I thereto, before voting by proxy or at the meetings. Your vote is very important. Your Board of Directors unanimously recommends that you vote FOR all of the above proposals. To ensure that your preference shares are voted in accordance with your wishes, please mark, date, sign and return the accompanying proxy card in the enclosed, postage-paid envelope as promptly as possible. If you hold your preference shares through a bank, broker or other nominee holder, please follow the voting instructions provided to you by such bank, broker or other nominee holder. If you have any questions about the meetings or require assistance, please call Georgeson Inc., our proxy solicitor, at 1-800-509-1390 (toll-free within the United States) or at +1 (212) 440-9800 (outside the United States). On behalf of XL Capital Ltds Board of Directors, thank you for your continued support. Sincerely, Michael S. McGavickChief Executive Officer Robert R. GlauberChairman of the Board of Directors Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in the contemplated share exchanges or determined if the accompanying preference shareholder circular is truthful or complete. Any representation to the contrary is a criminal offense. The accompanying preference shareholder circular related to the XL Capital Ltd Series C preference ordinary shares and the XL Capital Ltd Series E preference ordinary shares is dated March 9, 2010 and is first being mailed to XL Capital Ltds Series C and Series E preference ordinary shareholders on or about March 11, 2010. SUMMARY OF NOTICES OF THE SPECIAL COURT-ORDERED CLASS MEETINGS OFXL CAPITAL LTD SERIES C PREFERENCE ORDINARY SHAREHOLDERS AND OFXL CAPITAL LTD SERIES E PREFERENCE ORDINARY SHAREHOLDERS ANDTHE EXTRAORDINARY GENERAL MEETING OFXL CAPITAL LTD SERIES C PREFERENCE ORDINARY SHAREHOLDERSTO BE HELD ON APRIL 30, 2010 To the Series C and Series E preference shareholders of XL Capital Ltd: On April 30, 2010, XL Capital Ltd, an exempted company organized under the laws of the Cayman Islands ( XL-Cayman ), will hold two special court-ordered class meetings (the  special preference share scheme meetings ) in order to approve a scheme of arrangement under Cayman Islands law: one special scheme meeting of the XL-Cayman Series C preference ordinary shareholders (the  Series C preference shareholders ), which will commence at 1:30 p.m., Bermuda time (or as soon thereafter as the extraordinary general meeting of the XL-Cayman ordinary shareholders taking place immediately prior to such meeting concludes or is adjourned), and one special scheme meeting of the XL-Cayman Series E preference ordinary shareholders (the  Series E preference shareholders , and together with the Series C preference shareholders, the  preference shareholders ), which will commence at 2:00 p.m., Bermuda time (or as soon thereafter as the special preference share scheme meeting of the XL-Cayman Series C preference shareholders concludes or is adjourned). We will also hold an extraordinary general meeting of the XL-Cayman Series C preference shareholders (the  Series C extraordinary general meeting ) on April 30, 2010, which will commence at 2:30 p.m., Bermuda time (or as soon thereafter as the special preference share scheme meeting of the XL-Cayman Series E preference shareholders concludes or is adjourned), in order to approve a variation to the terms of the XL-Cayman Series C preference shares. We sometimes refer to these meetings together as the  preference shareholder special meetings . If the scheme of arrangement (the  Scheme of Arrangement ), substantially in the form included as Annex A to the proxy statement (the  ordinary shareholder proxy statement ) distributed to the XL-Cayman Class A ordinary shareholders (the  ordinary shareholders ) and included as Attachment I to the accompanying preference shareholder circular, is approved by the requisite vote of the ordinary shareholders, at the special preference share scheme meetings the Series C preference shareholders and the Series E preference shareholders will separately be asked to vote:  To approve the Scheme of Arrangement, pursuant to which (i) XL-Cayman Series C preference ordinary shares, par value $0.01 per share (the  Series C preference shares ), will be exchanged for an equal number of Series C preference shares of XL Group plc ( XL-Ireland ), a public limited company to be incorporated in Ireland that will be a subsidiary of XL-Cayman, and (ii) XL-Cayman Series E preference ordinary shares, par value $0.01 per share (the  Series E preference shares ), will be exchanged for an equal number of Series E preference shares of XL-Ireland. We sometimes refer to the exchange of the Series C preference shares and the exchange of the Series E preference shares pursuant to the Scheme of Arrangement together as the  Preference Share Exchange . If the Scheme of Arrangement becomes effective, the Scheme of Arrangement will effect a share exchange (the  Ordinary Share Exchange ) pursuant to which, whether or not the Preference Share Exchange is approved by the requisite vote of our Series C and Series E preference shareholders, (i) XL-Cayman Class A ordinary shares, par value $0.01 per share (the  ordinary shares ), will be exchanged for an equal number of ordinary shares of XL-Ireland (or, in the case of fractional ordinary shares of XL-Cayman, cash for such fractional ordinary shares) and (ii) XL-Ireland will become the parent holding company of XL-Cayman. The Preference Share Exchange will only be consummated if the Scheme of Arrangement is approved by the requisite vote of both the Series C preference shareholders and the Series E preference shareholders, the Scheme of Arrangement, including with respect to the Preference Share Exchange, is sanctioned by the Grand Court of the Cayman Islands (the  Cayman i Court ) and the Ordinary Share Exchange is consummated. As a result, no SeriesC or SeriesE preference shares will be exchanged pursuant to the Scheme of Arrangement unless all shares of both such series are exchanged pursuant to the Scheme of Arrangement. In addition, approval of the Series C Dividend Variation Proposal (as described below) is a condition to the Preference Share Exchange. The Ordinary Share Exchange is not conditioned on completion of the Preference Share Exchange or any approval of the Scheme of Arrangement by our Series C or Series E preference shareholders. Accordingly, even if our preference shareholders do not approve the Scheme of Arrangement, or if any of the other conditions to the Preference Share Exchange are not satisfied or waived, we expect to complete the Ordinary Share Exchange if we obtain the requisite approvals from our ordinary shareholders and the Cayman Court and the other conditions to the Ordinary Share Exchange are satisfied or, if allowed by law, waived. We refer to this proposal as the  Scheme of Arrangement Proposal . If the Scheme of Arrangement Proposal is approved by the requisite vote of both the Series C preference shareholders and the Series E preference shareholders, at the Series C extraordinary general meeting the Series C preference shareholders will be asked to vote:  To approve a variation to the terms of the Series C preference shares to provide that the full amount of the dividend on the Series C preference shares that would otherwise be payable on July 15, 2010 will instead be payable by XL-Cayman (as and if declared by the XL-Cayman Board of Directors) on the earlier of (x) July 15, 2010 and, (y) if all of the conditions to the Preference Share Exchange have been satisfied or, if allowed by law, waived, other than the occurrence of the Ordinary Share Exchange and the receipt of tax opinions (both of which will occur on the effective date of the Scheme of Arrangement), the business day immediately preceding the effective time of the redomestication (or such other date on or after June 15, 2010 as is declared by the XL-Cayman Board of Directors). We refer to this proposal as the  Series C Dividend Variation Proposal . At each of the preference shareholder special meetings:  To approve motions to adjourn each meeting to a later date to solicit additional proxies if there are insufficient proxies to approve the proposals at the time of each respective preference shareholder special meeting. The formal notices of the three preference shareholder special meetings are provided as Attachments V, VI and VII to the accompanying preference shareholder circular and should be read closely. This summary does not constitute the formal notice in respect of any of those meetings. If any other matters properly come before any of the preference shareholder special meetings or any adjournments of any of such preference shareholder special meetings, the persons named in the applicable proxy card will have the authority to vote the preference shares represented by all properly executed proxies in their discretion. The Board of Directors of XL-Cayman currently does not know of any matters to be raised at the preference shareholder special meetings other than the proposals contained in the accompanying preference shareholder circular. The XL-Cayman Board of Directors has set March 5, 2010 as the record date for each of the special preference share scheme meetings and for the Series C extraordinary general meeting. This means that only those persons who were holders of XL-Cayman preference shares at the close of business on the record date will be entitled to receive notice of the applicable preference shareholder special meetings and to attend and vote at the applicable preference shareholder special meetings and any adjournments thereof. The special preference share scheme meetings are being held in accordance with an order of the Cayman Court dated March 3, 2010, which Cayman Islands law required us to obtain prior to holding the meetings. A copy of the Cayman Courts order and accompanying ruling are included as Annex J to the ordinary shareholder proxy statement. If the XL-Cayman ordinary shareholders approve the Scheme of Arrangement (and we do not abandon the Scheme of Arrangement), we will proceed to seek the sanction of the Cayman Court in respect of the Scheme of Arrangement. If the ii Scheme of Arrangement Proposal is approved by the requisite vote of both our Series C and Series E preference shareholders and the Series C Dividend Variation Proposal is approved by the Series C preference shareholders, we will also seek the Cayman Courts sanction of the Scheme of Arrangement as it relates to the Preference Share Exchange. Sanction of the Cayman Court must be obtained as a condition to the Scheme of Arrangement becoming effective. We expect the hearing before the Cayman Court regarding sanction of the Scheme of Arrangement to be held on May 20, 2010. If you are an XL-Cayman preference shareholder who wishes to appear in person or by counsel at the Cayman Court hearing and present evidence or arguments in support of or opposition to the Scheme of Arrangement, you may do so. XL-Cayman will not object to the participation in the Cayman Court hearing by any preference shareholder who holds shares through a broker. The accompanying preference shareholder circular, including the attached ordinary shareholder proxy statement, and the accompanying proxy card are first being sent to XL-Cayman preference shareholders on or about March 11, 2010 and contain additional information on how to attend the preference shareholder special meetings and vote any Series C or Series E preference shares you own in person at the preference shareholder special meetings. Proof of ownership of Series C or Series E preference shares as of the record date, as well as a form of personal photo identification, must be presented to be admitted to the applicable preference shareholder special meetings. If you hold your XL-Cayman preference shares in the name of a bank, broker or other nominee holder of record and you plan to attend the applicable preference shareholder special meetings, you must present proof of your ownership of those preference shares as of the record date, such as a bank or brokerage account statement or letter from your bank or broker, together with a form of personal photo identification, to be admitted to the applicable preference shareholder special meetings. YOUR VOTE IS IMPORTANT. WHETHER OR NOT YOU EXPECT TO ATTEND THE PREFERENCE SHAREHOLDER SPECIAL MEETINGS, PLEASE PROMPTLY RETURN YOUR SIGNED PROXY CARD IN THE ENCLOSED ENVELOPE. IF YOU HOLD YOUR PREFERENCE SHARES THROUGH A BANK, BROKER OR OTHER NOMINEE HOLDER, PLEASE FOLLOW THE VOTING INSTRUCTIONS PROVIDED TO YOU BY SUCH BANK, BROKER OR OTHER NOMINEE HOLDER. The accompanying preference shareholder circular, including the attached ordinary shareholder proxy statement, incorporate documents by reference. Please see Where You Can Find More Information on page 41 of the accompanying preference shareholder circular and beginning on page I-148 of Attachment I thereto for a listing of documents incorporated by reference. These documents are available to any person, including any beneficial owner, upon request by contacting us at: Investor RelationsXL Capital LtdXL HouseOne Bermudiana RoadHamilton HM 08, BermudaTelephone: +1 (441) 292-8515Fax: +1 (441) 292-5280Email: investorinfo@xlgroup.com To ensure timely delivery of these documents, any request should be made by April 16, 2010. The exhibits to these documents will generally not be made available unless such exhibits are specifically incorporated by reference in the accompanying preference shareholder circular, including the attached ordinary shareholder proxy statement. iii TABLE OF CONTENTS Page STRUCTURE OF THE TRANSACTION 3 QUESTIONS AND ANSWERS ABOUT THE TRANSACTION AND THE SERIES C PREFERENCE SHARE TERMS VARIATION 7 RISK FACTORS 15 FORWARD-LOOKING STATEMENTS 18 THE SCHEME OF ARRANGEMENT PROPOSAL 19 The Preference Share Exchange 19 Court Sanction of the Scheme of Arrangement 21 Background and Reasons for the Transaction 21 Amendment, Termination or Delay 21 Conditions to Completion of the Preference Share Exchange 21 Federal Securities Law Consequences; Resale Restrictions 22 Effective Date and Time of the Transaction 23 Required Votes 23 Board Recommendation 24 No Appraisal Rights 24 Exchange of Shares 24 Additional Information About the Transaction 25 THE SERIES C DIVIDEND VARIATION PROPOSAL 26 MATERIAL TAX CONSIDERATIONS RELATING TO THE TRANSACTION 27 U.S. Federal Income Tax Considerations 27 Irish Tax Considerations 30 Cayman Islands Tax Considerations 33 DESCRIPTION OF XL GROUP PLC SHARE CAPITAL 34 COMPARISON OF RIGHTS OF PREFERENCE SHAREHOLDERS 34 THE MEETINGS 36 General 36 Time, Place, Date and Purpose of the Meetings 36 Record Date; Voting Rights 37 Quorum 37 Votes of Preference Shareholders Required for Preference Share Exchange Approval 37 Proxies 38 Revoking Your Proxy 39 How You Can Vote 39 Validity 40 WHERE YOU CAN FIND MORE INFORMATION 41 Attachment IProxy Statement Related to the Meetings of the XL Capital Ltd ClassA Ordinary Shareholders I-1 Attachment IIComparison of Terms of Issue of the SeriesC Preference Ordinary Shares of XL Capital Ltd against the Form of Terms of Issue of the SeriesC Preference Shares of XL Group plc II-1 Attachment IIIComparison of Terms of Issue of the SeriesE Preference Ordinary Shares of XL Capital Ltd against the Form of Terms of Issue of the SeriesE Preference Shares of XL Group plc III-1 Attachment IVExpected Timetable IV-1 Attachment VNotice of the Special Court-Ordered Class Meeting of XL Capital Ltds SeriesC Preference Ordinary Shareholders V-1 Attachment VINotice of the Special Court-Ordered Class Meeting of XL Capital Ltds SeriesE Preference Ordinary Shareholders VI-1 Attachment VIINotice of the Extraordinary General Meeting of XL Capital Ltds SeriesC Preference Ordinary Shareholders VII-1 iv XL CAPITAL LTD PREFERENCE SHAREHOLDER CIRCULAR For the Special Court-Ordered Class Meetings of theXL Capital Ltd Series C Preference Ordinary Shareholders and theXL Capital Ltd Series E Preference Ordinary Shareholders and theExtraordinary General Meeting of theXL Capital Ltd Series C Preference Ordinary Shareholdersto be held on April 30, 2010 This preference shareholder circular, including the proxy statement (the  ordinary shareholder proxy statement ) related to the meetings of the Class A ordinary shareholders included as Attachment I hereto, is being furnished to the Series C preference ordinary shareholders (the  Series C preference shareholders ) and the Series E preference ordinary shareholders (the  Series E preference shareholders , and together with the Series C preference shareholders, the  preference shareholders ) of XL Capital Ltd, an exempted company organized under the laws of the Cayman Islands ( XL-Cayman ), in connection with the solicitation of proxies on behalf of the Board of Directors of XL-Cayman (the  Board ) to be voted at the special court-ordered class meetings of the preference shareholders (the  special preference share scheme meetings ) and the extraordinary general meeting of the Series C preference shareholders (the  Series C extraordinary general meeting ) to be held on April 30, 2010, and any adjournments thereof, at the times and place and for the purposes set forth in the accompanying notices of the special preference share scheme meetings and the Series C extraordinary general meeting. We sometimes refer to these meetings together as the  preference shareholder special meetings . This preference shareholder circular, including the attached ordinary shareholder proxy statement, and the accompanying proxy card are first being sent to preference shareholders on or about March 11, 2010. Please mark, date, sign and return the enclosed proxy card to ensure that all of your XL-Cayman Series C preference ordinary shares, par value $0.01 per share (the  Series C preference shares ), or XL-Cayman Series E preference shares, par value $0.01 per share (the  Series E preference shares , and together with the Series C preference shares, the  preference shares ), are represented at the applicable preference shareholder special meetings. The attached ordinary shareholder proxy statement contains additional information about the Transaction (as defined below) and should be read in conjunction with the other parts of this preference shareholder circular. We encourage you to read the entirety of this preference shareholder circular carefully, including Attachment I hereto. Preference shares represented by valid proxies will be voted in accordance with instructions contained therein or, in the absence of such instructions, FOR each of the proposals set forth in this preference shareholder circular applicable to your preference shares. You may revoke your proxy at any time before it is exercised at the applicable preference shareholder special meetings by timely delivery of a properly executed, later-dated proxy with respect to the applicable preference shareholder special meetings or by voting in person at the applicable preference shareholder special meetings. You may also notify our Secretary in writing before the applicable preference shareholder special meetings that you are revoking your proxy with respect to the applicable preference shareholder special meetings. If you hold your preference shares beneficially though a bank, broker, trustee, custodian or other nominee (which we generally refer to as  brokers ), you must instead follow the procedures required by your broker to revoke a proxy with respect to the applicable preference shareholder special meetings. You should contact that firm directly for more information on these procedures. The Board has set March 5, 2010 as the record date (the  record date ) for each of the special preference share scheme meetings and for the Series C extraordinary general meeting. This means that only those persons who were shareholders of preference shares at the close of business on March 5, 2010 will be entitled to receive notice of the applicable preference shareholder special meetings and to attend and vote at the applicable preference shareholder special meetings and any adjournments thereof. As of the record date, 2,876,000 Series C preference shares were issued and outstanding and 1,000,000 Series E preference shares were issued and outstanding. Only holders of Series C or Series E preference shares, as the case may be, as of the record date are invited to attend the applicable preference shareholder special meetings. Proof of ownership of Series C or Series E preference shares as of the record date, as well as a form of personal photo identification, must be presented to be admitted to the applicable preference shareholder special meetings. We have enclosed a proxy card and we ask that you please complete, sign and return the accompanying proxy card. In the case of the proxy card being sent to our Series C preference shareholders, we have divided the card into two sections corresponding to the two separate preference shareholder special meetings that Series C preference shareholders are being invited to attend. If you hold your preference shares in the name of a broker, please follow the voting instructions provided to you by such broker. If you hold your preference shares in the name of a broker and you plan to attend any of the applicable preference shareholder special meetings, you must present proof of your ownership of those preference shares as of the record date, such as a brokerage account statement or letter from your broker, together with a form of personal photo identification, to be admitted to the applicable preference shareholder special meetings. 2 STRUCTURE OF THE TRANSACTION The XL-Cayman Class A ordinary shareholders (the  ordinary shareholders ) are being asked to approve a scheme of arrangement under Cayman Islands law, substantially in the form included as Annex A to the attached ordinary shareholder proxy statement (the  Scheme of Arrangement ), at a separate court-ordered class meeting. If the ordinary shareholders and the Grand Court of the Cayman Islands (the  Cayman Court ) approve the Scheme of Arrangement, and other conditions are met, or if allowed by law, waived, and the Scheme of Arrangement becomes effective, the Scheme of Arrangement will effect a share exchange (the  Ordinary Share Exchange ) pursuant to which (i) the XL-Cayman Class A ordinary shares, par value $0.01 per share (the  ordinary shares ), will be exchanged for an equal number of ordinary shares of XL-Ireland (or, in the case of fractional ordinary shares of XL-Cayman, cash for such fractional ordinary shares) and (ii)XL-Ireland will become the parent holding company of XL-Cayman. In the  Scheme of Arrangement Proposal , we are seeking your approval at the special preference share scheme meetings of the Scheme of Arrangement pursuant to which the XL-Cayman Series C preference shares and the XL-Cayman Series E preference shares will be exchanged for an equal number of Series C preference shares of XL Group plc, a public limited company to be incorporated in Ireland ( XL-Ireland ), and Series E preference shares of XL-Ireland, respectively. We sometimes refer to the exchange of the Series C preference shares and the exchange of the Series E preference shares pursuant to the Scheme of Arrangement together as the  Preference Share Exchange . The Preference Share Exchange will only be consummated if the Scheme of Arrangement Proposal is approved by the requisite vote of both the Series C preference shareholders and the Series E preference shareholders, the Series C Dividend Variation Proposal (as defined below) is approved by the Series C preference shareholders, the Scheme of Arrangement, including with respect to the Preference Share Exchange, is sanctioned by the Cayman Court and the Ordinary Share Exchange is consummated. As a result, no Series C or Series E preference shares will be exchanged in the Transaction unless all shares of both such series are exchanged pursuant to the Scheme of Arrangement. The Ordinary Share Exchange is not conditioned on completion of the Preference Share Exchange or any approval of the Scheme of Arrangement by our Series C or Series E preference shareholders. Accordingly, even if our preference shareholders do not approve the Scheme of Arrangement Proposal, or if any of the other conditions to the Preference Share Exchange are not satisfied or waived, we expect to complete the Ordinary Share Exchange if we obtain the requisite approvals from our ordinary shareholders and the Cayman Court and the other conditions to the Ordinary Share Exchange are satisfied or, if allowed by law, waived. There are several steps required in order for us to effect the Preference Share Exchange, including holding the special preference share scheme meetings. The special preference share scheme meetings are being held in accordance with an order of the Cayman Court dated March 3, 2010, which Cayman Islands law required us to obtain prior to holding the meetings. A copy of the Cayman Courts order and accompanying ruling are included as Annex J to the attached ordinary shareholder proxy statement. We will hold the special preference share scheme meetings to approve the Scheme of Arrangement on April 30, 2010. If the Scheme of Arrangement is approved by the requisite vote of our ordinary shareholders (and we do not abandon the Scheme of Arrangement), we will seek the Cayman Courts sanction of the Scheme of Arrangement. If the Scheme of Arrangement Proposal is approved by the requisite vote of both our Series C and Series E preference shareholders and the Series C Dividend Variation Proposal is approved by the Series C preference shareholders, we will also seek the Cayman Courts sanction of the Scheme of Arrangement as it relates to the Preference Share Exchange. If we obtain the requisite approvals from our ordinary shareholders and the Cayman Court and if all of the other conditions are satisfied or, if allowed by law, waived (and we do not abandon the Scheme of Arrangement), we intend to file the court order authorizing the Scheme of Arrangement with the Cayman Islands Registrar of Companies, which will by its terms cause the Ordinary Share Exchange and, if approved by the requisite vote of our preference shareholders, the Preference Share Exchange to become effective before the opening of trading of the XL-Cayman ordinary 3 shares on the New York Stock Exchange, Inc. (the 
